Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 10/09/2020.
3.	Claims 1-20 are currently pending in this Office Action.  This action is made Final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 6-7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 10,685,047 (hereinafter Patnaik) in view of U.S. 7,231,379 (hereinafter Parikh).




receiving a first query from a user of the query processing system; processing the first query through the query processing system; generating results for the first query; receiving a second query from the user (col. 2, lns. 33-58; col. 18, lns. 25-38, col. 18, lns. 65-col. 19, lns. 4, fig. 5; receiving a query from a user, generating a response and generating an augmented query using the received query from the user);
determining a contextual similarity between the first query and the second query; identifying a first term in the first query that is different from a second term in the second query, when the first query and the second query are determined to be contextually similar (col. 2, lns. 59-col. 3, lns. 10; col. 3, lns. 36-col. 4, lns. 5; after determining at least a subset of the data entries that correspond to the augmented query, the augmented query may be analyzed using the previous queries for which one or more data entries of the subset was used to resolve the previous query; for example, “internet” vs. “wifi”).
Patnaik does not explicitly disclose the features of determining that first term and the second term that are not listed as synonyms in a thesaurus; and adding the first term and the second terms to the thesaurus as a user synonym.  However, Parikh discloses the feature of updating the thesaurus by adding words from a user’s response that are not in the thesaurus (col. 21, lns. 45-49; col. 22, lns. 14-15; since Parikh teaches the feature of updating the thesaurus by adding words if not already in the thesaurus, the system of Parikh recognizes whether or not the terms or words are listed in the thesaurus) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Parikh in the system of Patnaik in view of the desire to enhance the query refinement system by utilizing the thesaurus scheme resulting in improving 

Regarding claims 6 and 20, the claims therein are disclosed by Patnaik in view of Parikh as explained in claim 1 and 16 above.  Claims 6 and 20 only differ from claims 1 and 16 in that they add different terms (i.e. third and fourth terms, instead of first and second terms) to the thesaurus.  However, the specific scheme utilized (while Patnaik in view of Parikh already teach that the addition of first and second terms to the thesaurus are obvious as stated above) would have been an obvious design choice for one with ordinary skill in the art in view of meeting designer’s programming requirements and achieving the particular desired performance.  

Regarding claim 7, Patnaik in view of Parikh discloses the method wherein determining the contextual similarity is determined based on a natural language comparison of the first query and the second query (Parikh: col. 13, lns. 64-col. 14, lns. 17).  Therefore, the limitations of claim 7 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

7.	Claims 2-5, 8-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patnaik in view of Parikh, and further in view of U.S. 2013/0173573 (hereinafter Song).

Regarding claims 2 and 17, Patnaik in view of Parikh does not explicitly disclose the method further comprising: determining that the user is a serious user of the query processing system. However, such feature is well known in the art as disclosed by Song ([0020, 0033 and 

Regarding claims 3 and 18, Patnaik in view of Parikh and Song disclose the method wherein a user is a serious user has had a predetermined number of interactions with the query processing system (Song: [0033]).  Therefore, the limitations of claims 3 and 18 are rejected in the analysis of claims 2 or 17, and the claims are rejected on that basis.

Regarding claims 4 and 19, Patnaik in view of Parikh does not disclose the method further comprising: determining that the second query was received within a threshold period of time after the first query; and logging the first query and the second query as a contiguous query session. However, Song discloses the features of defining a set of one or more semantically related queries while two or more click events may be contiguous within the same session and, wherein the session boundary is determined by the series of cutoff time threshold indicating the time interval ([0042]) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Song in the system of Patnaik in view of Parikh in view of the desire to enhance the user searching system by utilizing the contiguous events resulting in improving the query processing system. 
 
Regarding claim 5, Patnaik in view of Parikh and Song disclose the method wherein the threshold period of time is based upon a time from when the user last viewed a result in the the user may perform a search event by submitting a search query to a search engine and perform a click event by selecting/viewing one or more suggested web pages within a search result page).  Therefore, the limitations of claim 5 are rejected in the analysis of claim 4, and the claim is rejected on that basis.

Regarding claim 8, Patnaik discloses a query processing system for determining user synonyms, comprising: at least one processor and at least one memory;
a knowledge base having a plurality of documents and metadata configured to be queried (col. 8, lns. 51-col. 9, lns. 36; a knowledge server associated with the query server and utilizing metadata);
query processor configured to receive a plurality of input queries, the plurality of input queries including at least a first input query and a second input query (col. 2, lns. 33-58; col. 18, lns. 25-38, col. 18, lns. 65-col. 19, lns. 4, fig. 5; receiving a query from a user; generating a response and an augmented query using the received query from the user);
a matching engine configured to match the plurality of queries with documents in the knowledge base to generate a plurality of results (col. 2, lns. 59-col. 3, lns. 10; col. 3, lns. 36-col. 4, lns. 5; after determining at least a subset of the data entries that correspond to the augmented query, the augmented query may be analyzed using the previous queries for which one or more data entries of the subset was used to resolve the previous query; for example, “internet” vs. “wifi”);
a user identification component configured to identify specific users of the query processing system (col. 11, lns. 8-17; col. 27, lns. 34-41; the user data including a user identifier).
since Parikh teaches the feature of updating the thesaurus by adding words if not already in the thesaurus, the system of Parikh recognizes whether or not the terms or words are listed in the thesaurus) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Parikh in the system of Patnaik in view of the desire to enhance the query refinement system by utilizing the thesaurus scheme resulting in improving the information retrieving process.  
Patnaik in view of Parikh does not explicitly disclose the features of wherein a ranking engine configures to score and rank the plurality of results; a session identification component configured to identify contiguous query sessions for at least one user.  However, Song discloses the feature of defining a set of one or more semantically related queries while two or more click events may be contiguous within the same session ([0042]).  Song further discloses the features of identifying queries associated with each session of a user activity log ([0001 and 0019-0020]) and measuring the similarity of relevance for the search result quality ([0028]) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Song in the system of Patnaik and Parikh in view of the desire to enhance the user searching system by utilizing the ranking and the session data resulting in improving the efficiency of the data retrieving process. 


Regarding claim 10, Patnaik in view of Parikh and Song disclose the system wherein the user identification component is configured to determine that the specific user is a serious user when the specific user has had a predetermined number of interactions with the query processing system (Song: [00333]).  Therefore, the limitations of claim 10 are rejected in the analysis of claim 8, and the claim is rejected on that basis.

Regarding claim 11, Patnaik in view of Parikh and Song disclose the system wherein the session identification component identifies a contiguous query session when the first query and the second query are received within a threshold period of time (Song: [0042]).  Therefore, the limitations of claim 11 are rejected in the analysis of claim 8, and the claim is rejected on that basis.
Regarding claim 12, Patnaik in view of Parikh and Song disclose the system wherein the threshold period of time is based upon a time from when the at least one user viewed a last one of the plurality of results (Song: [0042]; the user may perform a search event by submitting a search query to a search engine and perform a click event by selecting/viewing one or more suggested web pages within a search result page).  Therefore, the limitations of claim 12 are rejected in the analysis of claim 8, and the claim is rejected on that basis.

since Parikh teaches the feature of updating thesaurus by adding words if not already in the thesaurus); the references do not explicitly teach that the terms are known to be dissimilar, and not to add the first term and the second term as synonyms to the thesaurus.  However, the specific scheme utilized would have been an obvious design choice for one with ordinary skill in the art depending on the needs of the particular application and does no more than yield predictable results. 

Regarding claim 14, Patnaik in view of Parikh and Song disclose the system wherein the session identification component is further configured to store each query in an identified contiguous query session as a contiguous query session in a query store (Song: [0042]; a set of one or more semantically related queries while two or more click events may be contiguous within the same session).  Therefore, the limitations of claim 14 are rejected in the analysis of claim 8, and the claim is rejected on that basis.

Regarding claim 15, Patnaik in view of Parikh and Song disclose the system wherein the contiguous query session includes data indicating an order in which each query in the contiguous query session was entered (Song: [0041-0042]; the query level depicts a continuous stream of queries for each session ID where two queries may be related). Therefore, the limitations of claim 15 are rejected in the analysis of claim 8, and the claim is rejected on that basis.
Response to Arguments
8.	Applicant's arguments filed on 10/09/2020 have been fully considered but they are not persuasive. 
	Applicant argues that Patnaik in view of Parikh does not explicitly disclose the feature of “…identifying a first term in the first query that is different from a second term in the second query, when the first query and the second query are determined to be contextually similar…”  However, the examiner disagrees with this argument.  As explained in the rejection above, Patnaik discloses (col. 18, lns. 25-38, col. 18, lns. 65-col. 19, lns. 4, figure 5) the feature of receiving a first query from a user (i.e., step 502) and the system of Patnaik determines, based on the security data and user data associated with the received query, whether or not the user device is authorized to access a data repository (i.e., step 504).  If the user device is authorized to access the data repository or one or more of the data entries, then the system of Patnaik generates an augmented query based on the language data and the received query.  Thus, although Patnaik does not explicitly disclose the recited claim limitation of “receiving a second query from the user”, the examiner asserts that since the augmented query is generated based on the received query (from the user), it would be valid to read that the augmented query of Patnaik can be interpreted as the second query received from the same user.  Patnaik further discloses the feature of wherein the correspondence may be determined by matching keywords found within data entries to keywords within the augmented query (col. 2, lns. 59-col. 3, lns. 24; col. 3, lns. 36-col. 4, lns. 5).  In addition, since Parikh teaches the feature of updating the thesaurus by adding words if not already in the thesaurus, the system of Parikh recognizes whether or not the terms or words are listed in the thesaurus (i.e., determining the first term and the second term that are not listed as synonyms in a thesaurus; and adding the first term and the second term to the 
	In response to applicant’s arguments that the references fail to show certain features of applicant’s invention, the arguments are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The cited references disclose what has been claimed as explained in the rejection.



Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/MONICA M PYO/Primary Examiner, Art Unit 2161